786 P.2d 231 (1990)
Philemon B. ELLIS, Plaintiff and Appellant,
v.
Gary L. DeLAND, Director, Utah Department of Corrections, et al., Defendants and Appellees.
No. 890493.
Supreme Court of Utah.
January 23, 1990.
Philemon B. Ellis, pro se.
R. Paul Van Dam, Lyle Odendahl, Salt Lake City, for defendants and appellees.
PER CURIAM:
Plaintiff Philemon B. Ellis appeals from the denial of a writ of habeas corpus by the Third Judicial District Court brought by him to challenge the refusal of the state of Arizona to return him to prison facilities there. We are constrained to dismiss the appeal for lack of jurisdiction.
Ellis was confined in the Arizona State Prison, where he was serving a ten-year sentence, when his mother became gravely ill in Utah. He requested a "compassionate" transfer to the Utah State Prison so that he could be close to her. The request was granted and conditioned upon Ellis's payment for transportation to Utah. Ellis's mother recovered, and Ellis requested a return to Arizona. After initially asking Ellis to advance about $850 to pay for transportation to Arizona, the Arizona Department of Corrections eventually denied his request to return.
Ellis brought his petition for a writ of habeas corpus in the Third Judicial District Court of this state, claiming that he had a constitutional right to return to the Arizona State Prison and that he was "unlawfully detained of his liberty" here. The writ was denied. Plaintiff appeals pro se, raising the same issues.
Ellis's transfer to the state of Utah was accomplished under the Western Interstate Corrections Compact (the compact), Utah Code Ann. § 77-28-1 (1982). Its purpose is "to improve the range of institutional facilities, confinement, treatment, and rehabilitation programs available for offenders incarcerated by its member states. § 77-28-1, Art. I." Gibson v. Morris, 646 P.2d 733, 734 (Utah 1982).
The compact is dispositive on the narrow question before us. Utah, as the receiving state, acts solely as agent for Arizona, the sending state. § 77-28-1, art. IV(a). Ellis at all times remains subject to Arizona jurisdiction with respect to the question of where he should be housed. Art. IV(c); Gibson, 646 P.2d at 735. Any hearings in Utah on Ellis's request to return to Arizona may be held only if authorized by Arizona and, if so held, are governed by the laws of *232 Arizona. Art. IV(f); id. There is nothing in the record to indicate that Arizona authorized this state to entertain Ellis's petition for a writ of habeas corpus with respect to his transfer to Arizona, indeed Ellis attempts to force the hand of Arizona by requesting this state to return him to the prison facilities there. Such a decision would fly in the face of the agency relationship established in the compact. Id.
Ellis must address his request for return to the authorities of the state of Arizona, and if that state chooses to retain him in the Utah facilities until his release, Utah courts will not have jurisdiction to rule otherwise. His release will have to take place in the state of Arizona, with Arizona bearing the cost of his return to its territory, unless Ellis, Arizona, and Utah agree upon his release in some other place. Art. IV(g). This state is bound by the terms of the compact, which makes a decision of the sending state in respect of any matter over which it retains jurisdiction under art. IV(c) "conclusive upon and not reviewable within the receiving state." Art. V(a).
The appeal is dismissed.
HALL, C.J., HOWE, Associate C.J., and DURHAM and ZIMMERMAN, JJ., concur.
STEWART, J., concurs in the result.